IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WILLY GOMEZ; EREZ BITTON, AND                            No. 83925
                 OASIS MOVING AND STORAGE, INC.,
                 D/B/A U TRUST MOVING,
                                   Appellants,                              FILE
                               vs.
                 GENARO GOMEZ SANTANA,                                       AUG 1 1 2022
                                   Res • ondent.                            ELIZABETH A. BROWN
                                                                          CLERK9F.SpPREME COURT
                                                                         BY    D. Nt
                                                                               DEPUTY CLER




                ORDER DISMISSING APPEAL AND REFERRING COUNSEL TO THE
                                 STATE BAR OF NEVADA

                            This is an appeal from an order affirming the discovery
                commissioner's report and recommendations.           Eighth Judicial District
                Court, Clark County; Carli Lynn Kierny, Judge.
                            On May 13, 2022, this court entered an order conditionally
                imposing sanctions against attorneys Russell D. Chastain, Thornas E.
                McGrath, and Cheryl H. Wilson, counsel for appellant, for their failure to
                file the case appeal statement, the transcript request forrn, the docketing
                statement, and the opening brief and appendix within the time frames set
                by this court. This court directed Mr. Chastain, Mr. McGrath, and Ms.
                Wilson each to pay the $250 conditional sanction within 14 days and
                informed them that the sanctions would be automatically vacated if they
                filed the missing documents by May 27, 2022. Counsel were cautioned that
                failure to comply with this court's order or any other filing deadlines could
                result in the dismissal of this appeal and in counsel's referral to the State
                Bar for investigation pursuant to SCR 104-105 for violations of RPC 1.3
                (diligence), 3.2(a) (expediting litigation), and 8.4 (misconduct).

SUPREME COURT
     OF
   NEVADA

10)   I947A •
                                            To date, none of the documents have been filed, and counsel has

                              not otherwise communicated with this court. We have repeatedly stated
                              that we expect all appeals to be "pursued in a manner meeting high
                              standards of diligence, professionalism, and competence." Cuzdey v. State,
                              103 Nev. 575, 578, 747 P.2d 233, 235 (1987); accord Polk v. Stctte, 126 Nev.
                              180, 184, 233 P.3d 357, 359 (2010); Barry v. Lindner, 119 Nev. 661, 671, 81
                              P.3d 537, 543 (2003); State, Nev. Ernp't Sec. Dep't v. Weber, 100 Nev. 121,
                              123, 676 P.2d 1318, 1319 (1984). It is incumbent upon Mr. Chastain, Mr.
                              McGrath, and Ms. Wilson, as part of their professional obligations of
                              competence and diligence to their clients, to know and comply with all

                              applicable court rules.    See RPC 1.1; RPC 1.3.     These rules have been

                              implemented to promote cost-effective, timely access to the courts; it is
                              "imperative" that they follow these rules and timely comply with our
                              directives.   Weddell v. Stewart, 127 Nev. 645, 650, 261 P.3d 1080, 1084
                              (2011). Mr. Chastain, Mr. McGrath, and Ms. Wilson are "not at liberty to

                              disobey notices, orders, or any other directives issued by this court." Id. at
                              261 P.3d at 1085. Accordingly, we dismiss this appeal. NRAP 31(d).
                                            Because it appears that Mr. Chastain, Mr. McGrath, and Ms.
                              Wilson's conduct in this appeal may constitute violations of RPC 1.3
                              (diligence), 3.2(a) (expediting litigation), and 8.4 (misconduct), we refer
                              them to the State Bar of Nevada for investigation pursuant to SCR 104-105.
                              Bar counsel shall, within 90 days of the date of this order, inform this court
                              of the status or results of the investigation and any disciplinary proceedings
                              in this matter.
                                            Finally, the $250 sanction imposed in our previous order is no

                              longer conditional and must be paid. Mr. Chastain, Mr. McGrath, and Ms.
                              Wilson shall each have 7 days from the date of this order to pay $250 to the
SUPREME COURT
        OF
     NEVADA


(01 I947A    •   s'S'..!•••                                         2
                Supreme Court Law Library and provide the clerk of this court with proof
                of such paynient.
                            It is so ORDERED.



                                         /         dffL         , J.
                                                            A
                                       Hardesty


                      04(1,.‘i3L.0       , J.                                     J.
                Stiglich                                  Herndon




                cc:   Hon. Carli Lynn Kierny, District Judge
                      Tyson & Mendes LLP
                      Russell D. Chastain
                      Thomas E. McGrath
                      Cheryl H. Wilson
                      De Castroverde Law Group
                      Supreme Court Law Librarian
                      Bar Counsel, State Bar of Nevada
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


101 1947A